Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 08/30/2021 has been entered and fully considered. 
Claims 6,8,9,10,11,12,13,14,15,16,17,18,19,20,21-28 are pending, of which claims 6,8,9,10,11,12,13,15,16,17,18,19 were amended.  Claims 21-28 were previously withdrawn. The amendments of claims 6,8,9,10,11,12,13,15,16,17,18,19 are sufficiently supported by the originally filed disclosure.

Claim Objections
Claim(s) 6 objected to because of the following informalities:  Claim(s) 6, as dependent claims, fail to follow the independent claim from which they depend.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 9 has the phrase, “wherein one of the first metal salt and the at least the second metal salt is added in forming the aqueous solution to a maximum of the solubility thereof and the other of the first metal salt and the at least the second metal salt is then added to a maximum amount that would prevent cross-precipitation,” which (in the context of the claim; emphasis added) is unclear what is included and excluded by the scope of claim language.
Particularly, how the phrase is worded doesn’t make sense, because adding the second metal salt does not “prevent cross-precipitation,” but the wording asserts that supposedly it does “prevent cross-precipitation;”
Also, the “amount” does not “prevent cross-precipitation.”

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,8, 10, 12, 13, 14, 15,16, 17,18,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4633704 (herein known as TANTRAM) in view of US 20140273263 (herein known as ZANELLA), US 5496785 (herein known as ABLER), and US 7491547 (herein known as WARBURTON).
[Note, that the Applicant has not filed claim 6 in the proper order, by having it follow the claim(s) that it is dependent upon.]

With regard to claims 6,8,10, TANTRAM teaches a gas sensor, comprising, especially at title
 a housing 1, especially at fig 1, c2ln22-29

 at least one sensor element (4) in fluid connection with the inlet, especially at fig 1, c2ln22-29; 
TANTRAM does not specifically teach catalytically active sensor element.
But, ZANELLA teaches at least one catalytically active sensor element (140), especially at para 36,40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide TANTRAM with at least one catalytically active sensor element of ZANELLA for the benefit of a heater for bound release as taught by ZANELLA, especially at para 7

TANTRAM teaches a filter 3 positioned between the inlet and the at least one sensing element, especially at fig 1, c2ln22-29
 implicitly a filter through which a gas is transportable comprises a filter media material through which a gas is transportable, especially at fig 1, c2ln22-29

TANTRAM does not specifically teach wherein the filter media material comprises glass 
But, WARBURTON teaches wherein the filter media material comprises glass, especially at c5ln45-50  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide TANTRAM–ZANELLA with wherein the filter media material comprises glass of 

TANTRAM teaches a "silver oxide" (first metal salt) filter media material, especially at fig 1, example 3
 TANTRAM does not specifically teach copper acetate (within the claim scope of the first metal salt) immobilized on a filter media material 
But, ABLER teaches copper acetate (within the claim scope of the first metal salt) immobilized on a filter media material, especially at abstract, c2ln43-45 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute "silver oxide" of TANTRAM–ZANELLA-WARBURTON with copper acetate (within the claim scope of the first metal salt) of ABLER for the benefit of removing "hydrogen sulfide" as taught by ABLER at c4ln30-37; and TANTRAM taught that it was desired that "hydrogen sulfide" was removed by the gas filter, especially at c1ln30-40, otherwise because the substitution of one type of filter metal salt for another that are both used for the same purpose (i.e. removing "hydrogen sulfide") would be well within the scope of the skilled artisan (See MPEP 2141 III,B)

TANTRAM teaches a "manganese dioxide" (second metal salt) filter media material, especially at fig 1, example 3
 TANTRAM does not specifically teach zinc acetate (within the claim scope of a second metal salt) immobilized upon the filter media material 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute "manganese dioxide" of TANTRAM–ZANELLA-WARBURTON with zinc acetate (within the claim scope of a second metal salt) of ABLER for the benefit of removing "hydrogen sulfide" as taught by ABLER at c4ln30-37; and TANTRAM taught that it was desired that "hydrogen sulfide" was removed by the gas filter, especially at c1ln30-40, otherwise because the substitution of one type of filter metal salt for another that are both used for the same purpose (i.e. removing "hydrogen sulfide") would be well within the scope of the skilled artisan (See MPEP 2141 III,B)
 a product-by-process phrase "wherein the first metal salt and the at least a second metal salt are immobilized upon the filter media material from an aqueous solution comprising the first metal salt and the at least a second metal salt"; and the product has been sufficiently met by the proof already discussed for the first metal salt and the at least a second metal salt are immobilized upon the filter media material, MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case 

With regard to claim 12 and TANTRAM–ZANELLA-WARBURTON-ABLER combination,
 ZANELLA teaches sensor element is a combustible gas sensor element comprising a catalyst immobilized upon a support and a heating element to heat the catalyst immobilized upon the support, especially at para 36,40

With regard to claim 13, see discussion of claim 8

With regard to claim 14, see discussion of claim 8

With regard to claims 15,16, TANTRAM does not specifically teach a second filter comprises silica (which is silicon dioxide; to remove silicone compounds) positioned between the inlet and the at least one catalytically active sensor element
But, WARBURTON teaches wherein the filter media material comprises silica (which is silicon dioxide; within the scope of a filter to remove silicone compounds), especially at c5ln45-50; MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine TANTRAM–ZANELLA-WARBURTON-ABLER with the filter media material comprises silica (which is silicon dioxide, which is taken to remove silicone compounds; in combination would constitute a second filter adjacent the already discussed, at claim 8, filter of TANTRUM which was between the inlet and sensor) of WARBURTON for the benefit of a "support" as taught by WARBURTON especially at c5ln45-50; alternatively, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claims 17,18,19, TANTRAM does not specifically teach wherein the material to remove sulfur compounds immobilized on the second filter comprises a copper sulfate
But, ABLER teaches copper sulfate (within the claim scope of the first metal salt) immobilized on a filter media material, especially at abstract, c2ln43-45 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the second filter of TANTRAM–ZANELLA-WARBURTON-ABLER with copper sulfate (within the claim scope of remove sulfur compounds) for the benefit of removing "hydrogen sulfide" as taught by ABLER at c4ln30-37; and TANTRAM taught that it was desired that "hydrogen sulfide" was removed by the gas filter, especially at c1ln30-40; 

With regard to claim 20, TANTRAM teaches
 wherein the filter media material includes no lead, especially at besides a lack of description of lead, teaches away from incorporating lead, especially at c1ln22-29

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4633704 (herein known as TANTRAM) in view of US 20140273263 (herein known as ZANELLA), US 5496785 (herein known as ABLER), and US 7491547 (herein known as WARBURTON) as applied to claim(s) above, and further in view of US 20080271602 A1 (herein known as TATARCHUK).

With regard to claim 11, TANTRAM does not specifically teach wherein the filter media material comprises glass microfiber.
But, TATARCHUK teaches the filter media material comprises glass microfiber, especially at para 124 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the filter of TANTRAM–ZANELLA-WARBURTON-ABLER with glass microfiber for the benefit of “to improve performance” as stated by TATARCHUK, especially at para 64

(s) 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4633704 (herein known as TANTRAM) in view of US 20140273263 (herein known as ZANELLA), and US 20080271602 A1 (herein known as TATARCHUK).

With regard to claim 8, TANTRAM teaches a gas sensor, comprising , especially at title
 a housing 1, especially at fig 1, c2ln22-29
 an inlet (near 2) in the housing, especially at fig 1, c2ln22-29
 at least one sensor element (4) in fluid connection with the inlet, especially at fig 1, c2ln22-29; 
TANTRAM does not specifically teach catalytically active sensor element.
But, ZANELLA teaches at least one catalytically active sensor element (140), especially at para 36,40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide TANTRAM with at least catalytically active sensor element of ZANELLA for the benefit of a heater for bound release as taught by ZANELLA, especially at para 7

TANTRAM teaches a filter 3 positioned between the inlet and the at least one sensing element, especially at fig 1, c2ln22-29
 implicitly a filter through which a gas is transportable comprises a filter media material through which a gas is transportable, especially at fig 1, c2ln22-29


TANTRAM teaches a "silver oxide" (first metal salt) filter media material, especially at fig 1, example 3
 TANTRAM does not specifically teach copper acetate (within the claim scope of the first metal salt) immobilized on a filter media material from an aqueous solution
TANTRAM teaches a "manganese dioxide" (second metal salt) filter media material, especially at fig 1, example 3
 TANTRAM does not specifically teach zinc acetate (within the claim scope of a second metal salt) immobilized upon the filter media material from an aqueous solution
But, TATARCHUK teaches the filter media material comprises glass microfiber through which a gas is transportable, especially at abstract, para 124 
copper acetate (within the claim scope of the first metal salt) immobilized on a filter media material, para 12
zinc acetate (within the claim scope of a second metal salt) immobilized upon the filter media material, para 15
metal salts are immobilized upon the filter media material from an aqueous solution comprising the metal salts, para 50,66
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine the filter with glass microfiber, copper acetate and zinc acetate of TATARCHUK to TANTRAM–ZANELLA for the benefit of “to improve performance” as stated by TATARCHUK, especially at para 64


With regard to claim 9, a product-by-process phrase "wherein one of the first metal salt and the at least the second metal salt is added in forming the aqueous solution to a maximum of the solubility thereof and the other of the first metal salt and the at least the second metal salt is then added to a maximum amount that would prevent crossprecipitation"; and the product has been sufficiently met by the proof 
Also, the phrase "wherein one of the first metal salt and the at least the second metal salt is added in forming the aqueous solution to a maximum of the solubility thereof and the other of the first metal salt and the at least the second metal salt is then added to a maximum amount that would prevent cross-precipitation" is the intended result of a process step positively recited; and "the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." MPEP 2111.04
For the sake of argument, 
TATARCHUK teaches that “loading rate” is a result effective variable of “concentration of zinc and copper in the solution”, especially at para 66, fig 4, table 1

Notably, TATARCHUK teaches “concentration of zinc and copper in the solution”, especially at para 66, fig 4, table 1; which notably if salts precipitated, then they would not be “the solution” as stated by TATARCHUK, so this is merely a reasonably expected limitation of the result effective variable.


Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.


In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112(f) interpretation, specifically with regard to the phrase(s) of claim 8, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 8, particularly “The Examiner objected to Claims 2-6 due to informalities. Specifically, the Examiner asserted that: Claim(s) 2-6, as dependent claims, fail to follow the independent claim from which they depend. Appropriate correction is required. A series of smgular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding 
page(s) 8, particularly “ in mind that a dependent claim may refer to any preceding independent claim. In genera I, applicant's sequence will not be changed. See MPEP § 608.01(n). Applicant respectfully traverses the Examiner’s objection. As set forth in MPEP § 608.01(n): Daring prosecution, the order of claims may change and be in conflict with the recnmrement that dependent claims refer to a preceding clarm. Accordingly, the mumbering of dependent claims and the numbers of preceding clanns referred to in dependent claims should be carefully checked when claims are renumbered ppon allowance. The order of the present claims has changed because of amendments of the claims in the Response to Restriction Requirement filed February 15, 2021. Respectfully, under MPEP § 608.01(n), the Examiner’s objection is improper.”
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant is taken as agreeing that they have failed to provide a series of singular dependent claims in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim; thus, this failure is taken that the objection is proper; an attempting to shift the burden to the Examiner is not an acceptable refusal for the Applicant to skirt their responsibility. Contrary to Applicant's assertion "In general, applicant's sequence will not be changed." MPEP § 608.01(n)
Furthermore, this objection is intended to facilitate a lack of future conflict over the Applicant’s desired ordering of claims; Applicant’s intentional refusal to reduce potential conflict and place their claims in a better order is counter-productive.


Applicant argues at page(s) 8, particularly “Applicant respectfully traverses the Examiner’s rejection. Nonetheless, Applicant has amended claim 15 to indicate that the gas sensor further comprises a second filter to remove silicone compounds positioned between the inlet and the at least one sensor element, thereby obviating the Examiner’s rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) of 35 USC 112, second paragraph, rejection specifically with regard to claim 15, have been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 13, particularly “Applicant respectfully traverses the Examiner’s rejection. The presently claimed gas sensor includes a first filter positioned between the inlet and the at least one catalytically active sensor element. The first filter comprises a filter media material comprising grass or quartz through which a gas is transportable. A first metal salt, which is a copper salt, is immobilized upon the filter media material. "
page(s) 14, particularly “Further, at least a second metal salt, which ts a zinc salt, is immobilized upon the filter media material. The first metal salt and the at least the second metal salt are immobilized upon the filter media material from an aqueous solution comprising the first metal salt and the at least a second metal salt.
page(s) 14, particularly “Tantrum disclosed an electrochemical gas sensor including a filter mean inert to the gas being sensed by capable of removing at least one interfering 
In response, respectfully, the Examiner does not find the argument persuasive.  Whether you want to label "manganese dioxide" as a salt or not, and whether it is soluble in aqueous, is of little weight, since the rejection was a combination of references, which you are not arguing, thus it is taken that the Applicant is at least acquiesce to the combination.
Furthermore and notably, the Applicant is the one including "sulfate" (which is an oxide) and "acetate" (which is an oxide) at para 11 of the instant specification, so it is seen that actually the Applicant who is the one who is asserting a large breath of what is a salt.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 14, particularly “Abler discloses the application of a Group 1 metal salt and a Group 6-12 metal salt to the activated carbon thereof. The two metal salts are impregnated from separate solutions. To the contrary, in the presently claimed gas sensor, two metal salts are immobilized upon the filter media material of a filter from 
page(s) 14, particularly “Initially, the solution of two or more salts allows increased total solubility
page(s) 14, particularly “compared to a single salt solution. Further, the combination of metals has
page(s) 14, particularly “been found to enhance sulfur compound removal as compared to the
page(s) 14, particularly “individual metals. Without limitation to any mechanism, the immobilized
page(s) 14, particularly “metal mixture or combination may, for example, be operable to induce a
page(s) 14, particularly “solid state ion diffusion to occur during the reaction with a sulfur
page(s) 14, particularly “compound such as H2S, which results in imcreased sulfur capacity
page(s) 14, particularly “compared to the sum of the separate components. 
In response, respectfully, the Examiner does not find the argument persuasive.  ABLER teaches copper acetate (within the claim scope of the first metal salt) immobilized on a filter media material, especially at abstract, c2ln43-45; ABLER teaches 
Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. (MPEP 2145 PART II)

Applicant argues at page(s) 15, particularly “Further, unlike the presently claimed filter media material comprising glass or quartz, the filter media material of Abler is a highly absorbent activated carbon. As set forth, for example, in paragraph [04] of the 
In response, respectfully, the Examiner does not find the argument persuasive.  Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. (MPEP 2145 PART II)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
WARBURTON teaches wherein the filter media material comprises glass, especially at c5ln45-50


page(s) 16, particularly “As set forth above, Abler discloses the application of a Group 1 metal salt and a Group 6-12 metal salt to the activated carbon thereof from separate solutions. Abler does not disclose or suggest the immobilization of both a copper salt and a zinc salt on a filter media material comprising glass or quartz from a common aqueous solution.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Applicant argues at page(s) 18, particularly “For the reasons set forth above, Applicant respectfully traverses the Examiner’s rejection. Warburton, which disclosed filters to selectively absorb alcohols, does not overcome the deficiencies of Tantram, Zanella, and/or Abler disclosed above."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.; In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776